OPINION — AG — ** NEPOTISM — WIDOW — SON APPOINTED COUNTY COMMISSIONER ** THE GOVERNOR APPOINTED A MEMBER TO THE BOARD OF COUNTY COMMISSIONERS TO FILL AN UNEXPIRED TERM. AT THE TIME OF HIS APPOINTMENT, THERE WAS EMPLOYED IN THE REGISTER OF DEEDS DEPARTMENT A YOUNG LADE WHO WAS THE WIDOW OF A DECEASED SON OF THE NEWLY APPOINTED COMMISSIONER. SHE IS THE MOTHER OF A DAUGHTER OF THE COMMISSIONER'S SON. SHE HAS NOT REMARRIED. IS THIS A VIOLATION OF THE NEPOTISM ACT ? — NEGATIVE CITE: 21 O.S. 481 [21-481] (COUNTY OFFICE) (SAM H. LATTIMORE)